Name: 80/835/EEC: Commission Decision of 1 August 1980 finding that the conditions required for the admission of Common Customs Tariff duties of the scientific apparatus described as 'Neotec-Research Composition Analyser, model 6350' are fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-16

 Avis juridique important|31980D083580/835/EEC: Commission Decision of 1 August 1980 finding that the conditions required for the admission of Common Customs Tariff duties of the scientific apparatus described as 'Neotec-Research Composition Analyser, model 6350' are fulfilled Official Journal L 244 , 16/09/1980 P. 0025****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 1 AUGUST 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' NEOTEC-RESEARCH COMPOSITION ANALYSER , MODEL 6350 ' ARE FULFILLED ( 80/835/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 25 FEBRUARY 1980 , THE BRITISH GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' NEOTEC-RESEARCH COMPOSITION ANALYSER , MODEL 6350 ' , TO BE USED FOR STUDY OF THE APPLICATIONS OF NEAR INFRA-RED REFLECTANCE FOR THE MEASUREMENT OF THE COMPONENTS AND PROPERTIES OF CERTAIN PRODUCTS AND FOR MEASURING AND RECORDING THE REFLECTANCE SPECTRUM OF SOLID OR LIQUID SAMPLES FOR ESTABLISHING THE RELATION BETWEEN THE SPECTRAL CHARACTERISTIC OF THE SAMPLE AND THE KNOWN CONCENTRATIONS OF CHEMICAL COMPONENTS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 9 JULY 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN ANALYSIS SYSTEM ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE ANSWER TO THE SPECTRUM OF THE USED FREQUENCES AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS NOT CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , THEREFORE , DUTY-FREE ADMISSION OF THIS APPARATUS IS JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' NEOTEC-RESEARCH COMPOSITION ANALYSER , MODEL 6350 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 AUGUST 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION